                                                                                          FIl.ED
                                                                                  U.S. DISTRICT COURT
CMRIDEH: USA02019ROO756                                                        DISTRICT OF l.jARYLAlID

                              IN TilE UNITED STATES DISTRICT COURT             2020FEB /8 AMII: 41
                                  FOR TIlE DISTRICT OF MARYLAND                    CL~RK
                                                                                       t   '5 OFFICE
                                                                                   AT BALTIMORE
 UNITED STATES OF AMERICA                             *
                                                      *                        3Y---           DEPUTY
          v.                                          *       CRIMINAL NO. RDR-19-0528
                                                      *       (Conspiracy to Distributc and Posscss
 ,IUSTIN RYAN ESHENRAUGH,                             *       With Intent to Distribute Cocaine, 21
                                                      *       U.S.C. ~ 846; Money Laundering to
                    Dcfendant                         *       Conceal the Origin of Property, 18
                                                      *       U.S.c. ~ 1956(a)(1 )(R)(i); Forfeiture,
                                                      *       18 U.S.c. ~~ 924(d) & 982(a)(I), 28
                                                  *******     U.S.c. ~ 2461(c»

                                        SUPERSEDING   INFORMATION

                                               COUNT ONE
            (Conspiracv       to Distributc and Possess With Intent to Distribute Cocaine)

         The U.S. Attorney for the District of Maryland charges that:

         From in or about 2015 to in or about April 2019, in the District of Maryland and elsewhere,

the defendant,

                                        ,JUSTIN RYAN ESHENBAUGH,

did knowingly, willfully, and unlawfully combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury to knowingly and intentionally distribute and possess with

intent to distribute 500 grams or more of a mixture or substance containing a detectable amount of

cocaine, a Schedule II controlled substance, in violation of 21 U.S.c.    S 841.

21 U.S.C.      S 846.
21 U.S.c.      S 841(a),   (b)(l)(B).
                                            COUNT TWO
                        (Money Laundering   to Conceal the Origin of Property)

          The U.S. Attorney for the District of Maryland charges that:

          In or about June and July 2018, in the District of Maryland and elsewhere, the defendant,

                                  ,JUSTIN RYAN ESHENBAUGH,

did knowingly conduct and cause to be conducted financial transactions affecting interstate

commerce, to wit, deposits into and wire transfers out of bank accounts at Wells Fargo, M&T

Bank, Bank of America, and I'NC Bank, which in fact involved the proceeds of specified unlawful

activity, that is, controlled substances distribution, knowing that the property involved in the

financial transactions represented the proceeds of some form of unlawful activity and that the
..... _   _._. - ." -----.-
                   "'   :....
                              -. --,. __ .                   . .. ..,".'.
                                                      ._--_.-."                . _. - - - - - - .. ,-
                                                                               ---  '"-'".-   '



transactions were designed in whole and in part to conceal and disguise the nature, location, source,

ownership, and control of the proceeds of specified unlawful activity.

18 U.S.C. ~ 1956(a)(I)(B)(i).
18 U.S.c.   S 2.




                                                  2
                                             FORFEITURE

         The U.S. Attorney for the District of Maryland further charges that:

         Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant that the

United States will seek forfeiture as part of any sentence in accordance with Title 18, United States

Code, Sections 924(d) and 982(a)(l), and Title 28, United States Code, Section 2461(c), as a result

of the defendant's conviction under Counts One and Two of the Superseding Information.




                                        __   ~_C   ..::.:.:.,RnbQ:Yt ..   IL-I-\~v,,_
                                                   Robert K. Hur                       J'1 -.   C.   R. ", •• ~ \
                                                   United States Attorney




                   _:   J           "   .~                                  :.'   ,"




      ; '.   ..




                                                       3
